Title: To Thomas Jefferson from Henry Roi, 15 February 1823
From: Roi, Henry
To: Jefferson, Thomas

Right Venerable Sir! Hamburg Berks County Pensilvania february the 15th 1823.Without any recommendation of Individual, I take the freedom to apply to the friend of Mankind.! with great sorrow I have learned your painfull accident, but with great Joy your recovering from it. Your great Age ought to liberate you of  a farther care of the others. But remarking in the public Prints that, notwithstanding your many past & glorious Efforts for the happiness of humanity, you jet tend your usefulness to those in want of your Superior Capacity. May I hope that your Celebrity will condescend & listen to a Wisher of the wellfare of Men?For nine Months & also for four Months past I dirrected to my old Countryman Mr Leschot, an Extract of principles for a new Government of Men to be submitted to your Censoreship, if thought practicable. But as I learned since from his Relations in Jersay that he had removed from your Vicinity, I attribute his silence to having not received my addresses.A Copy of said Extract with additions & retranchment is permitted anew on this paper. No attention is desired to be paid to the tongue I now badly professe, less jet to my great want of Literary informations, its order of Matter is ill attended. but to the intended usefulness those principles may possess your Censure is very respectfully sollicited. And if not allowed, no publicity shall be attempted as diriving from your distinguished Source.Living retreated with Nature, my Ideas must differ immensly from the common acceptions. Convainced that Men do not live in circonstances dictated by Nature; a trial has been made, to follow her, in her Calls & wants. By an abundance of the necessairys of life procured by industry seems to prevent the mischiefs that need creats. By the abstinance of superfluitys, much time is gained for better use, much disturbance & disorder avoided.It is however understood that this Plan can but infere instance be admittable in our common ruling, although it is thought practisable in a new Country distanced from old habits & it is given only as an Idea to others to do better.Please Sir to pardon my boldness, it is my wants which prescribe me to apply to Superiority for help, may it suit you to grant my prayers.I beseech you Sir to accept my most perfect Veneration with which I have the honour to souscribe myself. with my most sincere wishes for your health. Your most humble & devoted Servant. Henry RoiNB. My final object is to make a Book from 3 to 400. pages small 8o for if possible, sparing to my only females issues each a couple of Acres of land for their settlement, on what I am indoubt to suceed without other means, for my former occupation is at an end by the banefull revolution of business. D.In this, limites & for not wearing out patience, much more detail would be necessairy{Where at shall settle our Colony? We must look for a Country where the objects are wearer of the primitive Nature. Hoist the Standard of W: Penn. Explore the Countrys North & West of the U:S: following its streams & selects in those vaste Regions a Country proper for rural purposes. Acquire of the natives the Soil, even incorporate some of them, provided our People be constantly much more numbrous & the ruling party. In new Settlement our restrictions to usefulness would be easier observed, at a great distance from old habits, & by a succession of endevours & years become a Standard for a just & lasting Government of Men, discarding at first however those principles which maybe deemed too austhere for actual adoption, leaving them at rest to be reconcidered when our Reason will be more fit for digestion, which will happen when the novalty of our ruling has grown to habits, & especialy enforced by a new Generation. A permit of purchase of the Indians  from the Government of the U:S: would be necessairy.When ever money, Commerce, trade dont take place; ambition is allmost extinct. Where is left only a portion to encourage industry & this to procure the ease of life, the feeling of Mine & thine much disappear. All luxury & superfluity abolished spare much toil & time better devoted, to improve the Mind, to recreation. Repos & the admiration of the Creator. Good Deeds rewarded, Ill Deeds invariably punished by the privation of freedom. Pursuing husbandry as the most inocent, & by the best method as lessening its toils, sparing Capitals, & procuring an abundance of the generositys of the Soil, also multipliing the means of disinteresteness & honesty the best seeds of friendship. Reason perfectioned to attain the above advantages. An equal Education, even to the highest & usefull grades for competent talents, but all founded on Morality & Liberty. And Protectoin to watch over their wants. On such a System it seems Man becomes independent, he enjoys all the Bountys of Nature, but few opportunitys of doing wrong are left him, if he does his example is not permitted to infect the others, then the attendance of Moralists is much lessened, a vaste field for virtue, Liberty presents itself. And his Rulers & Rules must be but few.Thus are the authority of the views of an old Man in the diclining of facultys, much wanting in Capacity for so an extensive Undertaking. but very respectfully submited to a great Superiority.New Discovrys,  the fruit of tallents belong to the Society at large. Publicity,  warrant of Secrecy, the Alliment of  & of speech, conducts to good deeds, retains mischiefs. Insolvability its causes to be found out, if by misfortune helped, by view corrected. Remonstrance acting on the feeling, causes  shame prefered to infliction on the Boddy creating revange. Beauty, belongs to the Nature, in machanical worcks it disfigures her, it clothes Men as to passe for other beings than they truly are. Custom, acting after it, is acting through the faculties of others, without our own intervention. Neutrality, a system of dependence, uncaring for others, contrairy to Sympathy. Pleasure & Paine seems to be equally divided among all, an alternate use of the first. Keeps its enjoyment.  Superstition, what Man cannot comprehend destructive of Reason. Manufacturing on a large Scale, for reason of equality, seems to belong to the Commonwhelth & to be attended by the . In other Seats by Orphans & unable to do other work. Richness, Commerce, Trade, createundue influence, dependence, are  nonprofitable to the Offspring who have depended on it for their ease, an equality of fortune the most fit for freedom. Electing an incapable, is electing a single & unfit Elector, for to perform his duty he must elect an other Officer which is not answerable to the Electors. Money, its prohibition restrains Ambition, guards from many disorder. Authorship is often more tasted on the luxury of the Art, than on his usefulness. A tongue loaded with unecessairys letters & other wanted to exprisse the several sounds for the facility of the learning ought to be brought to a natural simplicity, even in some gramatical Rules. Posterity; ought to be attended to, by lasting monuments for their use, in building, trees, improving land, that they have more leisure for improving their Minds. Dependance on others, deprives Men of the Knowledge of his Capability. Patriotism. seems to be a self love, love & hatred acting for its support, to be advantage enjoyed by some & refused to others externa, an Universal patriotism, an impossibility, however necessairy for the firm support of the Republic. Priesthood creates differing interests & views. If Belief is the Creator of Conviction & Conviction the fruit of the minds feeling, then inocent feeling acting for the best, like its descendent. Belief can not be controverted, they are independent of Authority. Popularity gained by flatery over ignorance, instead of merit deserving it. Freedom giving the right of action & Morality giving the limits of that Action, it seems the last is the necessairy Guide of the first. Reason & Prejudice are constantly at variance. Modesty derogating from Truth looses its merit. Luxury calls for working for others without any pay. Children raised in simplicity as probably they will have to do when emancipated, prevent disappointment Secrecy intollerable among Associated, towards an enemy it is necessairy. Education, equal to all Children, untill superior tallents are discovered then cultivated to  the highest grade & for the advantage of the Public, who pays its expences. Repos is the remedy  for fatigue, when the last existe it calls for the use of the first. Lenity of Law; is a participation with mischiefs. &ce On account of saving time, only one single tongue in usage. Books, in foreign languages, translated. We hold it as sanctioned by Reason. That when Man has in his Power the means of procuring by a reasonable Industry the object of necessairy existance, even a variety of them & the enjoyment of innocent pleasures, that he can not claim justly any thing els on Earth, that stepping over this Rule he falls in superfluity, luxury, disorder, Immorality & to its resulte. That he has then lost his right to felloship, punishment is deserved, untill corrected, then considered by his fellows as meritorious for having reformed himself.
    None to live on the toils of others, except the unables.

    quietness, uniformity of life may be preferable.

    Experience, is the Preceptor of Reason. Reason the Conductor of Man. Man the Leader of Nature. Gode the Supreme Author of all.
